DAWKINS, Chief Judge.
Complainant seeks an injunction to restrain the collection on certain apartment *263accommodations in the City of Monroe of rentals in excess of those fixed by the Rent Control Office, and prays also that Defendant be required to refund to the tenant a total of Four Hundred and Fifty Dollars ($450.00), alleged to have been thus wrongfully received.
Defendant prayed for trial by jury, which prayer plaintiff has moved to strike from the answer. The question, therefore, is as to whether he is entitled to a jury as a matter of right. The motion was submitted on October 5, 1949, with leave to each side to file briefs within ten days, but none has been submitted by counsel for defendant.
The authorities cited by complainant, it is believed, sustain the contention that this is in the nature of an equitable proceeding not requiring trial by jury. Porter v. Warner Holding Company, 328 U.S. 395, 66 S.Ct. 1086, 90 L.Ed. 1332; Co-Efficient Foundation v. Woods, 5 Cir., 171 F.2d 691.
The motion to strike is, therefore, sustained.